Ladd, J.
Lot 10, in block 2, of Davis & Brooks addition to the city of Marion, was owned by George E. Lutz when he conveyed it to' his only son Louis Lutz in July, 1902. The indebtedness of Mary A. Lutz to the plaintiffs was incurred in May, 1904. Whatever may have been the purpose of George E. Futz in conveying the lot there is nothing in the record to indicate an intention on his part by so doing to hinder, delay, or defraud the present or future creditors of his wife; nor, for that matter, is there any evidence of an intention to defraud subsequent creditors of himself, though that issue is not involved for the notes to plaintiffs were executed by his wife only. Appellees argue, however, that Louis Lutz took and is holding the legal title to said lot in trust for his parents, and therefore, as the mortgage to plaintiff covering it, and securing the indebtedness of Mrs. Lutz, was signed by them, said mortgage should be enforced against the lot. The record contains no evidence whatever supporting this contention. His parents occupied the premises for a short time, but the mere fact of such occupancy and that possibly the deed was without consideration were not alone sufficient to establish the existence of the alleged trust relation. The conveyance was absolute in form and passed title to him.
There is no evidence whatever that he was to apply or deal with the property or its rents and profits according to any confidence reposed in him, and he incurred no obligations whatever with reference to the property. The testimony that the deed was executed upon the promise of Louis that he would remain at home and help his parents to make *299a living and some other matters is undisputed. Whether he has performed this promise is not relevant to the present inquiry, though the record indicates that he has done so. lie incurred no obligation with reference to the property itself, and for all that appears acquired the fee title unincumbered and without any reservation whatever. The mortgage to secure the payment of the indebtedness to plaintiffs, covering this lot, was executed by him, but was afterwards disaffirmed and canceled by decree of court. In so far as the creditors of Mrs. Lutz are concerned, they cannot complain of the gift by her husband to Louis, and, as neither of his parents retain any interest whatever in the property, there is no ground for subjecting it to the payment of the indebtedness of his mother.
The decree is without support in the evidence, and for this reason is reversed.